Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 1 of 9 Page ID #:1




                                                                          FILED
                                                                CLERK, U.S. DISTRICT COURT



                                                                     JULY 23 2021

                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                        KMH
                                                                BY: ___________________ DEPUTY
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 2 of 9 Page ID #:2
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 3 of 9 Page ID #:3
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 4 of 9 Page ID #:4
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 5 of 9 Page ID #:5
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 6 of 9 Page ID #:6
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 7 of 9 Page ID #:7
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 8 of 9 Page ID #:8
Case 5:21-cv-01250-MCS-RAO Document 1 Filed 07/23/21 Page 9 of 9 Page ID #:9
